DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 11-13 are allowable. The restriction requirement between invention Groups I, II, and III, as set forth in the Office action mailed on 9/1/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to 
A composition comprising: a ternary-phase polymer composite comprising components: (A) at least one copolymer of ethylene with an unsaturated ester having a polar component of the surface tension  of from less than or equal to 5 milliNewtons per meter (mN/m) to greater than or equal to 1 mN/m; at least two additional polymers selected from the group consisting of: (B) at least one non-polar polymer having a polar component of the surface tension of from greater than or equal to 0 mN/m to less than 1 mN/m and selected from the group consisting of polyethylene homopolymers, silane- functionalized polyethylene homopolymers, ethylene/alpha-olefin copolymers, and silane-functionalized ethylene/alpha-olefin copolymers; (C) at least one copolymer of ethylene with an unsaturated ester having a polar component of the surface tension of greater than 5 mN/m; and (D) at least one ethylene propylene diene monomer copolymer; and a conductive filler dispersed in only Component (A), wherein (i) a first of the at least two additional polymers is selected from (B) and a second of the at least two additional polymers is selected from (C) or (D), or (ii) the first of the at least two additional polymers is 
While the prior art of record discloses compositions containing the same components (A), (B), (C) and (D) along with a conductive fillers, the prior art of record does not teach or fairly suggest compositions that contain the claimed components and which compositions exhibit ternary phase morphology with the conductive filler being dispersed exclusively only in the component (A).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ